THOMPSON, District Judge.
The order of the referee certified for review was brought before the court upon a certificate of the referee. It appears by the record certified that the bankrupt did not file with the referee a petition for review in accordance with General Order XXVII. As the General Order is mandatory in requiring a petition of the party desiring a review, this court, in the absence of sueh a petition, has no authority to review the action of the referee. In re Russell (D. C.) 105 F. 501; In re Home Discount Co. (D. C.) 147 F. 538, 17 Am. Bankr. Rep. 168.
The application for review of the order of the referee will therefore be dismissed.